773 N.W.2d 76 (2009)
In re Petition for REINSTATEMENT OF Donald J. FRALEY, a Minnesota Attorney.
No. A06-975.
Supreme Court of Minnesota.
October 5, 2009.

ORDER
By order filed on September 20, 2006, we reinstated Donald J. Fraley to the *77 practice of law after an indefinite suspension with no right to petition for reinstatement for a minimum of 90 days. In re Fraley, 721 N.W.2d 605, 606 (Minn.2006). Our order made Fraley's reinstatement expressly conditional upon his successful completion of the professional responsibility portion of the state bar examination. Id. On September 9, 2008, we again suspended Fraley because he had not successfully completed the professional responsibility portion of the state bar examination. In re Fraley, 755 N.W.2d 570, 570 (Minn. 2008). On September 10, 2009, Fraley filed with the court and served upon the Director proof of his successful completion of the professional responsibility examination.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that Donald J. Fraley is reinstated to the active practice of law.
BY THE COURT:
/s/ Alan C. Page
Associate Justice